Name: Commission Regulation (EC) No 1734/95 of 14 July 1995 fixing, for the 1994/95 marketing year, the specific agricultural conversion rate applicable to the minimum sugarbeet prices and the production levy and additional levy in the sugar sector
 Type: Regulation
 Subject Matter: plant product;  prices;  EU finance;  European construction;  agricultural policy;  beverages and sugar
 Date Published: nan

 No L 165/12 | EN 1 Official Journal of the European Communities 15. 7. 95 COMMISSION REGULATION (EC) No 1734/95 of 14 July 1995 fixing, for the 1994/95 marketing year, the specific agricultural conversion rate applicable to the minimum sugarbeet prices and the production levy and additional levy in the sugar sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, under national arrangements in force before 1 January 1995 ; whereas Article 1 ( 1 ) of Commission Regulation (EC) No 3300/94 of 21 December 1994 laying down tran ­ sitional measures in the sugar sector following the acces ­ sion of Austria, Finland and Sweden f), provides that Articles 28 and 28a of Regulation (EEC) No 1785/81 are not to apply to the quantities of sugar produced in Austria, Finland and Sweden in the 1994/95 marketing year ; whereas, as a result, no specific agricultural conver ­ sion rates should be laid down for those three Member States ; Having regard to Commission Regulation (EEC) No 1713/93 of 30 June 1993 establishing special detailed rules for applying the agricultural conversion rate in the sugar sector ('), as last amended by Regulation (EC) No 2926/94 (2), and in particular Article 1 (3) thereof, whereas the application of these provisions results in the fixing, for the 1994/95 marketing year, of the specific agricultural conversion rate for the conversion of minimum sugarbeet prices as well as the production levy and, where appropriate, additional levy into the various national currencies, as set out in the Annex to this Regu ­ lation, Whereas Article 1 ( 1 ) of Regulation (EEC) No 1713/93 specifies that the minimum sugarbeet prices referred to in Article 5 of Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in the sugar sector (3), as last amended by Regulation (EC) No 1 101 /95 (4), and the production levy and additional levy referred to, respectively, in Articles 28 and 28a of that Regulation shall be converted into national currency using a specific agricultural conversion rate equal to the average, calculated pro rata temporis, of the agricultural conversion rates applicable during the marketing year in question ; whereas that specific agricultural conversion rate must be fixed during the month following the end of the marketing year in question ; HAS ADOPTED THIS REGULATION : Article 1 The specific agricultural conversion rate to be used for conversion of the minimum sugarbeet prices referred to in Article 5 of Regulation (EEC) No 1785/81 and the production levy and, where appropriate, additional levy referred to, respectively, in Articles 28 and 28a of that Regulation , into each of the national currencies, shall be fixed, for the 1994/95 marketing year, as set out in the Annex hereto. Whereas Commission Regulation (EC) No 332/95 of 17 February 1995 determining, by way of a temporary measure, the prices and amounts fixed in ecus applicable in the sugar sector for the period 1 February to 30 June 1995 which are multiplied by the correcting factor provided for in Article 13 of Regulation (EEC) No 3813/92 (% determines in particular the minimum sugar ­ beet prices ; whereas, as a result, the agricultural conver ­ sion rates given in the Annex to this Regulation apply to the minimum sugarbeet prices and the production levies and, where appropriate, the additional levy, multiplied by the correcting factor 1,207509 ; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Whereas, for the 1994/95 marketing year, the entire sugar output of Austria, Finland and Sweden was produced It shall apply from 1 July 1994. (') OJ No L 159, 1 . 7. 1993, p. 94. (2) OJ No L 307, 1 . 12. 1994, p. 56. (3) OJ No L 177, 1 . 7. 1981 , p. 4. (4) OJ No L 110, 17. 5. 1995, p. 1 .Is) OJ No L 38, 18 . 2. 1995, p. 3. ( «) OJ No L 341 , 30. 12. 1994, p. 39. 15. 7. 95 EN Official Journal of the European Communities No L 165/13 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 July 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX to the Commission Regulation of 14 July 1995 fixing, for the 1994/1995 marketing year, the specific agricultural conversion rate applicable to the minimum sugarbeet prices and the production levies and, where appropriate, the additional levy in the sugar sector Specific agricultural conversion rate ECU 1 = 40,8086 Belgian and Luxembourg francs 7,74166 Danish kroner 1 ,94962 German marks 294,384 Greek drachmas 1 63,334 Spanish pesetas 6,61023 French francs 0,814678 Irish pounds 2 053,71 Italian lire 2,19672 Dutch guilders 198,202 Portuguese escudos 0,803063 Pound sterling